Citation Nr: 0405356	
Decision Date: 02/26/04    Archive Date: 03/05/04

DOCKET NO.  03-09 455	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for 
status post medial meniscectomy, right knee, with early 
degenerative joint disease. 


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

Nicholas Xanthakos, Associate Counsel




INTRODUCTION

The veteran had active service from December 1966 to 
September 1970.

The case comes before the Board of Veterans' Appeals (Board) 
from a April 2002 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Montgomery, 
Alabama.  


FINDINGS OF FACT

1.  The VA has fulfilled its duty to assist the veteran by 
obtaining and fully developing all relevant evidence 
necessary for the equitable disposition of the appeal.

2.  The veteran's right knee disability is manifested by 
subjective complaints of mild pain, slight swelling, 
crepitation, and instability.

3.  X-ray evidence demonstrates right knee degenerative joint 
disease and objective medical evidence indicates mild to 
moderate functional loss due to pain.


CONCLUSION OF LAW

1. The criteria for an initial disability evaluation in 
excess of 10 percent for right knee post medial meniscectomy 
has not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.1-4.14, 4.41-4.42, 
4.71a, Diagnostic Code 5257 (2003).      

2. The criteria for a separate 10 percent disability 
evaluation for arthritis of the right knee have been met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.3102, 3.159, 4.1-4.14, 4.40-4.46, 4.59, 4.71a, Diagnostic 
Codes 5003, 5010, 5260, 5261 (2003).     


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA). See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002).  
In substance, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate his or her claim for benefits under the laws 
administered by VA.  In pertinent part, this law redefines 
the obligations of VA with respect to the duty to assist.  
The provisions of the VCAA apply to all claims for VA 
benefits, to include claims involving entitlement to 
increased ratings.

VA issued regulations to implement the VCAA in August 2001.  
See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (codified as amended 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a)).  The 
amendments became effective on November 9, 2000, except for 
the amendment to 38 C.F.R. § 3.156(a), which became effective 
August 29, 2001.  Except for the amendment to 38 C.F.R. § 
3.156(a), the second sentence of 38 C.F.R. § 3.159(c), and 38 
C.F.R. § 3.159(c)(4)(iii), the VA stated that "the provisions 
of this rule merely implement the VCAA, and do not provide 
any rights other than those provided in the VCAA."  66 Fed. 
Reg. 45,629.  Accordingly, in generally where the record 
demonstrates that the statutory mandates have been satisfied, 
the regulatory provisions are likewise satisfied.

Pursuant to the VCAA, VA first has a duty to notify the 
veteran and his representative of any information and 
evidence necessary to substantiate his claim for VA benefits.  
See generally 38 U.S.C.A. §§ 5102, 5103 (West 2002); 66 Fed. 
Reg. 45,620, 45,630 (Aug. 29, 2001) (codified as amended at 
38 C.F.R. § 3.159(b)).  Further, the VA has a duty to assist 
the veteran in obtaining evidence necessary to substantiate 
his claim, although the ultimate responsibility for 
furnishing evidence rests with the veteran.  See 38 U.S.C.A. 
§ 5103A (West 2002); 66 Fed.  Reg. 46,620, 45,630 (Aug. 29, 
2001) (codified as amended at 38 C.F.R. § 3.159(c)).

In Pelegrini v. Principi, No. 01-944 (U.S. Vet. App. Jan. 13, 
2004), the United States Court of Appeals for Veterans Claims 
(Court) held that a notice consistent with 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) must:  (1) inform the 
claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim.  Upon 
review of the claims folder, the Board notes that the veteran 
was supplied with a letter explaining the VCAA in March 2002 
before his unfavorable April 2002 rating decision.

In the present case, the Board finds that VA's redefined duty 
to assist as set forth in the VCAA has been fulfilled.  The 
Board finds that the veteran has been provided adequate 
notice as to the evidence needed to substantiate his claim 
for an increased rating.  In a VA letter dated March 2002 and 
the March 2003 statement of the case, the RO informed the 
veteran of the type of evidence that would be needed to 
substantiate his claim.  The Board finds, therefore, that 
such documents are essentially in compliance with VA's 
revised notice requirements.  Accordingly, the Board finds 
that VA does not have any further outstanding duty to inform 
the veteran that any additional information or evidence is 
needed.

Upon reviewing the veteran's claims file, the Board finds 
that all relevant facts have been properly developed, and 
that all evidence necessary for an equitable resolution of 
the issue on appeal has been identified and obtained.  The RO 
has afforded the veteran a comprehensive VA examination, and 
has obtained all noted records of medical treatment for the 
disorder at issue.  The veteran declined the opportunity for 
a hearing before a Board Member via the April 2003 I-9 form.  
The Board is not aware of any additional relevant evidence, 
which is available in connection with this appeal, and 
concludes that all reasonable efforts have been made by VA to 
obtain the evidence necessary to substantiate the veteran's 
claim.  Therefore, the Board concludes that no further 
assistance to the veteran regarding development of evidence 
is required, and would be otherwise unproductive. See 
generally VCAA; McKnight v. Gober, 131 F.3d 1483 (Fed. Cir. 
1997).

In the April 2002 rating decision, the veteran was granted 
service connection and a 10 percent disability evaluation for 
status post medial menisecetomy, right knee, with early 
degenerative joint disease under Diagnostic Codes 5010-5257, 
effective January 2002.  In October 2002, the veteran 
submitted a notice of disagreement arguing for an increased 
rating in excess of 10 percent for his right knee disability.  
At present, the veteran's claim is before the Board for 
appellate review.

Disability evaluations are determined by evaluating the 
extent to which the veteran's service-connected disability 
affects his ability to function under the ordinary conditions 
of daily life, including employment, by comparing his 
symptomatology with the criteria set forth in the VA Schedule 
for Rating Disabilities (Rating Schedule).  See 38 U.S.C.A. § 
1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.10 (2003).  Where 
entitlement to compensation has already been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  In addition, 
an appeal from the initial assignment of a disability rating 
requires consideration of the entire time period involved, 
and contemplates "staged ratings" where warranted.  See 
Fenderson v. West, 12 Vet. App. 119 (1999).  Where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned. See 38 
C.F.R. § 4.7 (2003).

Additionally, with respect to the musculoskeletal system, the 
United States Court of Appeals for Veterans Claims (Court) 
has emphasized that when assigning a disability rating, it is 
necessary to consider functional loss due to flare-ups, 
fatigability, incoordination, and pain on movement.  See 
DeLuca v. Brown, 8 Vet. App. 202, 206-7 (1995); see generally 
VAOPGCPREC 36-97.  The rating for an orthopedic disorder 
should reflect functional limitation which is due to pain, 
supported by adequate pathology, and evidenced by the visible 
behavior of the claimant undertaking the motion.  Weakness is 
also as important as limitation of motion, and a part, which 
becomes painful on use must be regarded as seriously 
disabled.  A little used part of the musculoskeletal system 
may be expected to show evidence of disuse, either through 
atrophy, the condition of the skin, absence of normal 
callosity, or the like.  See 38 C.F.R. § 4.40 (2003).  The 
factors of disability reside in reductions of their normal 
excursion of movements in different planes.  Instability of 
station, disturbance of locomotion, and interference with 
sitting, standing, and weight bearing are related 
considerations.  See 38 C.F.R. § 4.45 (2003).  It is the 
intention of the Rating Schedule to recognize actually 
painful, unstable, or malaligned joints, due to healed 
injury, as entitled to at least the minimal compensable 
rating for the joint.  See 38 C.F.R. § 4.59 (2003).

As noted above, the veteran's service-connected right knee 
disability is rated under Diagnostic Codes 5010-5257.  38 
C.F.R. § 4.71a, Diagnostic Codes 5010, 5257 (2003).  In the 
assignment of diagnostic code numbers, hyphenated diagnostic 
codes may be used.  The number assigned to the residual 
condition on the basis of which the rating is determined will 
generally represent injuries.  Diseases will be identified by 
the number assigned to the disease itself, with the residual 
condition added, preceded by a hyphen.  38 C.F.R. § 4.27 
(2003).

Diagnostic Code 5257 provides the following evaluations for 
knee disabilities involving recurrent subluxation or lateral 
instability: 10 percent for slight; 20 percent for moderate; 
and 30 percent (the maximum allowed) for severe impairment.  
See 38 C.F.R. § 4.71a, Diagnostic Code 5257 (2003).  Since 
Diagnostic Code 5257 is not predicated on loss of range of 
motion, §§ 4.40 and 4.45 with respect to pain do not apply.  
Johnson v. Brown, 9 Vet. App. 7, 11 (1996).

The General Counsel for VA, in a precedent opinion dated July 
1, 1997, (VAOPGCPREC 23-97) held that a claimant who has 
arthritis and instability of the knee may be rated separately 
under Diagnostic Codes 5003 and 5257.  When the knee disorder 
is already rated under Diagnostic Code 5257, the veteran must 
also have limitation of motion which at least meets the 
criteria for a zero-percent rating under Diagnostic Code 5260 
(flexion limited to 60 degrees or less) or 5261 (extension 
limited to 5 degrees or more) in order to obtain a separate 
rating for arthritis.  If the veteran does not at least meet 
the criteria for a zero percent rating under either of those 
codes, there is no additional disability for which a rating 
may be assigned.  The General Counsel in VAOPGCPREC 9-98 held 
that a separate rating for arthritis could also be based on 
x-ray findings and painful motion under 38 C.F.R. § 4.59.  
See also Degmetich v. Brown, 104 F. 3d 1328, 1331 (Fed Cir 
1997).  Where additional disability is shown, a veteran rated 
under Diagnostic Code 5257 can also be compensated under 5003 
and vice versa.

Traumatic arthritis established by x-ray findings will be 
rated on the basis of degenerative arthritis, which in turn 
is rated as limitation of motion under the appropriate 
diagnostic codes for the specific joint or joints involved.  
When however, the limitation of motion of the specific joint 
or joints involved is noncompensable under the appropriate 
diagnostic codes, a rating of 10 percent is for application 
for each joint or group of minor joints affected by 
limitation of motion, to be combined, not added under 
Diagnostic Code 5003.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  In the 
absence of limitation of motion rate as below: with x-ray 
evidence of involvement of 2 or more major joints or 2 or 
more minor joint groups, with occasional incapacitating 
exacerbations a 20 percent evaluation is assigned.  With x-
rays evidence of involvement of 2 or more major joints or 2 
or more minor joint groups a 10 percent evaluation is 
assigned.  38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010 
(2003).

Under Diagnostic Code 5260, a noncompensable (zero percent) 
disability evaluation is assigned where there is limitation 
of leg flexion to 60 degrees.  A 10 percent disability 
evaluation is awarded where there is limitation of leg 
flexion to 45 degrees.  A 20 percent disability evaluation is 
in order with limitation of leg flexion to 30 degrees.  And, 
a 30 percent disability evaluation is appropriate with 
limitation of leg flexion to 15 degrees.  See 38 C.F.R. § 
4.71a, Diagnostic Code 5260 (2003).

Under Diagnostic Code 5261, a noncompensable (zero percent) 
disability evaluation is assigned where there is limitation 
of leg extension to 5 degrees.  A 10 percent disability 
evaluation requires limitation of leg extension to 10 
degrees.  A 20 percent disability evaluation is appropriate 
with limitation of leg extension to 15 degrees.  A 30 percent 
disability evaluation is in order where there is limitation 
of leg extension to 20 degrees.  A 40 percent disability 
evaluation is assigned where there is limitation of leg 
extension to 30 degrees.  And, a 50 percent evaluation is 
assigned where there is limitation of leg extension to 45 
degrees. See 38 C.F.R. 
§ 4.71a, Diagnostic Code 5261 (2003).

VA examined the veteran in April 2002.  At that time, it was 
noted that the veteran had injured his right knee in service 
in 1967.  This incident eventually resulted in a medial 
meniscectomy in 1967.  At the April 2002 examination, the 
veteran complained of a unsnapping feeling while walking.  
His right knee was slightly swollen with mild pain upon 
patellar compression.  No tenderness was noted in the right 
knee or in the medial or lateral joint lines.  His right knee 
range of motion included extension to 0 degrees and flexion 
to 140 degrees.  There was instability described in the right 
knee.  Upon x-ray examination, it was determined that the 
right medial knee joint space was narrowed with sclerosis of 
the adjacent margin consistent with degenerative joint 
disease.  The diagnosis at that time was status post medial 
meniscectomy, right knee with early degenerative joint 
disease.

Upon a review of the evidence, the Board notes that x-rays 
revealed degenerative arthritis of the right knee.  
Additionally, the April 2002 VA examination noted that the 
veteran experienced mild pain and crepitus throughout the 
full range of motion of his right knee, and was specifically 
diagnosed with mild to moderate functional loss due to pain.

In considering whether the veteran's right knee disability 
warrants an evaluation in excess of 10 percent under the 
provisions of Diagnostic Code 5257, the Board notes that the 
April 2002 VA examination report noted a slight instability 
in the right knee.  As such, a rating under Diagnostic Code 
5257 is appropriate and the Board does not find that such 
impairment is manifest to a moderate or severe degree.  There 
is no medial laxity associated with the right knee.  There 
has been no evidence of valgus or varus instability.  In sum, 
the Board finds the preponderance of the evidence does not 
support the award of an increased disability evaluation in 
excess of 10 percent under Diagnostic Code 5257.  See 38 
C.F.R. § 4.71a, Diagnostic Code 5257 (2003).

The Board has also considered whether the veteran's right 
knee disability should be rating under another diagnostic 
code that could result in a rating higher than 10 percent.  
See Butts v. Brown, 5 Vet. App. 532 (1993).  During the 
course of this appeal, the veteran's right knee range of 
motion has been reported to be from 0 to 140 degrees.  
However, Diagnostic Code 5260 contemplates a 20 percent 
disability where there is limitation of knee flexion to 30 
degrees.  As such, an increased disability evaluation in 
excess of 10 percent can not be assigned under Diagnostic 
Code 5260.  See 38 C.F.R. § 4.71a, Diagnostic Code 5260 
(2003).  Further, although Diagnostic Code 5261 allows for 
the assignment of an increased evaluation of 20 percent, the 
evidence does not show that the veteran has limitation of 
right knee extension to 15 degrees.  As such, the 
preponderance of the evidence is against the assignment of an 
increased disability evaluation in excess of 10 percent for 
the veteran's right knee disability under Diagnostic Code 
5261.  See 38 C.F.R. § 4.71a, Diagnostic Code 5261 (2003).  
In addition, the Board has also considered the provisions of 
38 C.F.R. §§ 4.40, 4.45, and 4.59.  However, while the Board 
does not doubt the presence of pain in the veteran's right 
knee, including pain on motion, the Board finds the objective 
evidence of record does not show that, on the occasion when 
the veteran presented for medical examination with complaints 
of pain, limitation of motion did not approach that required 
by either Diagnostic Code 5260 or Diagnostic Code 5261 for a 
higher evaluation.

The Board has considered the provisions of Diagnostic Code 
5256 which contemplates ankylosis of the knee.  However, as 
the veteran's right knee disability is not characterized by 
ankylosis, a rating in excess of 10 percent is not warranted 
under Diagnostic Code 5256.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5256 (2003); Butts v. Brown, 5 Vet. App. 532 
(1993).

Finally, the Board has considered whether the veteran's right 
knee disorder should be assigned a rating for arthritis 
separate from the 10 percent rating assigned for mild 
recurrent subluxation or lateral instability.  Based on a 
review of the record, the Board finds that a separate 10 
percent rating for the veteran's left knee arthritis under 
Diagnostic Code 5010 is appropriate in this case.  In this 
regard, the medical records contain x-ray evidence showing 
the veteran's right knee has degenerative arthritis.  There 
is also credible evidence of limited and/or sometimes painful 
motion of the right knee.  As such, the Board finds that the 
competent evidence of record supports the award of a separate 
10 percent rating for the veteran's right knee disability 
under Diagnostic Code 5010, taking into account the 
previously discussed VA General Counsel opinions and his mild 
to moderate functional loss due to pain.  38 C.F.R. §§ 4.40, 
4.45, 4.59; See VAOPGCPREC 23-97; VAOPGCPREC 9-98; DeLuca v. 
Brown, 8 Vet. App. 202.

The potential application of various provisions of Title 38 
of the Code of Federal Regulations (2003) have been 
considered whether or not they were raised by the veteran as 
required by the decision reached in Schafrath v. Derwinski, 1 
Vet. App. 589, 593 (1991).  The Board has considered whether 
an extra-schedular evaluation pursuant to the provisions of 
38 C.F.R. § 3.321(b)(1) (2003) is warranted.  In the instant 
case, however, there has been no showing that the right knee 
disability alone has caused marked interference with 
employment (i.e., beyond that contemplated in the currently 
assigned evaluations), necessitated frequent periods of 
hospitalization, or otherwise renders impracticable the 
application of the regular schedular standards.  To the 
extent that the veteran may experience functional impairment 
due to the service-connected disability addressed here, the 
Board finds that such impairment is contemplated in the 
currently assigned ratings.  

In essence, the Board finds no evidence of an exceptional or 
unusual disability picture in this case which renders 
impracticable the application of the regular schedular 
standards.  In that regard, the Board observes that with 
respect to the disability at issue, the applicable rating 
criteria contemplates higher ratings.  However, the Board has 
not found the disability under consideration to be of such 
severity as to warrant assignment of a higher rating on a 
schedular basis than that indicated above.  Likewise then, 
referral for consideration for extra-schedular evaluations is 
not warranted here.  See Bagwell v. Brown, 9 Vet. App. 237, 
239 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

An evaluation for increased disability evaluation in excess 
of 10 percent for right knee post medial meniscectomy is 
denied.

A separate 10 percent disability evaluation for right knee 
arthritis is granted, subject to the laws and regulations 
governing the payment of monetary benefits.



	                        
____________________________________________
	A. BRYANT
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



